Exhibit 10.2 PURCHASE AGREEMENT (acting through its Global Asset Management division), Basel and Zurich, Switzerland (the “ Undersigned ”), for itself and on behalf of the beneficial owners listed on ExhibitA hereto (“ Accounts ”) for whom the Undersigned holds contractual and investment authority (each Account, as well as the Undersigned if it is exchanging Notes (as defined below) hereunder, a “ Holder ”), enters into this Purchase Agreement (the “ Agreement ”) with PDL BioPharma, Inc. (the “ Company ”) on February , 2014 whereby the Holders will sell (the “ Note Sale ”) to the Company the principal amount of the Company’s 2.875% Convertible Senior Notes due 2015 (the “ Notes ”) set forth on Exhibit A hereto for a cash payment from the Company. On and subject to the terms and conditions set forth in this Agreement, the parties hereto agree as follows: Article I : Purchase of the Notes for Cash At the Closing (as defined herein), the Undersigned hereby agrees to cause the Holders to sell and deliver to the Company the following Notes, and in exchange therefor the Company hereby agrees to pay in cash the following amount: Principal Amount of Notes to be Sold: $ (the “ Purchased Notes ”) Cash Payment for the Purchased Notes: $ (the “ Cash Payment ”) The closing of the Note Sale (the “ Closing ”) shall occur, subject to the continued accuracy of the representations and warranties and compliance with the covenants contained herein, on a date (the “ Closing Dat e”) no later than five business days after the date of this Agreement. At the Closing, (a)each Holder shall deliver or cause to be delivered to the Company all right, title and interest in and to its Purchased Notes (and no other consideration) free and clear of any mortgage, lien, pledge, charge, security interest, encumbrance, title retention agreement, option, equity or other adverse claim thereto (collectively, “ Liens ”), together with any documents of conveyance or transfer that the Company may deem necessary or desirable to transfer to and confirm in the Company all right, title and interest in and to the Purchased Notes free and clear of any Liens, and (b)the Company shall deliver to each Holder the Cash Payment specified on ExhibitA hereto (or, if there are no Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the entire Cash Payment specified above). Simultaneously with or after the Closing, the Company may issue shares of its stock and/or make additional cash payments to one or more other holders of outstanding Notes or to other investors. Article II : Covenants, Representations and Warranties of the Holders Each Holder (and, where specified below, the Undersigned) hereby covenants (solely as to itself) as follows, and makes the following representations and warranties (solely as to itself), each of which is and shall be true and correct on the date hereof and at the Closing, to the Company and to RBC Capital Markets, LLC, and all such covenants, representations and warranties shall survive the Closing. Section 2.1 Power and Authorization. The Holder is duly organized, validly existing and in good standing, and has the power, authority and capacity to execute and deliver this Agreement, to perform its obligations hereunder, and to consummate the Note Sale contemplated hereby. If the Undersigned is executing this Agreement on behalf of Accounts, (a)the Undersigned has all requisite discretionary and contractual authority to enter into this Agreement on behalf of, and bind, each Account, and (b)
